NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 26 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

KE DA FU,                                       No.    20-71805

                Petitioner,                     Agency No. A075-502-854

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 18, 2021**

Before:      CANBY, FRIEDLAND, and VANDYKE, Circuit Judges.

      Ke Da Fu, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum and withholding of

removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-

85 (9th Cir. 2006). We deny the petition for review.

      Substantial evidence supports the agency’s determination that Fu did not

establish a well-founded fear of persecution. See Gu v. Gonzales, 454 F.3d 1014,

1022 (9th Cir. 2006) (applicant failed “to present compelling, objective evidence

demonstrating a well-founded fear of persecution”); Lata v. INS, 204 F.3d 1241,

1245 (9th Cir. 2000) (two-year period of continued residence without harm

following the incident that formed the basis of the applicant’s claim did not support

an objective fear of persecution). Thus, Fu’s asylum claim fails.

      In this case, because Fu failed to establish eligibility for asylum, he failed to

establish eligibility for withholding of removal. See Zehatye, 453 F.3d at 1190.

      In light of this disposition, we need not reach Fu’s remaining contentions

regarding his asylum and withholding of removal claims. See Simeonov v.

Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (courts and agencies are not required

to decide issues unnecessary to the results they reach).

      The temporary stay of removal remains in place until issuance of the

mandate. The motion for a stay of removal is otherwise denied.

      PETITION FOR REVIEW DENIED.




                                          2                                     20-71805